Citation Nr: 0702823	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-01 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim, to include scheduling the 
veteran for a new VA examination, attempting to obtain recent 
private medical records the veteran referred to in his Board 
hearing testimony, and reviewing the veteran's award of 
disability benefits from the Social Security Administration 
(SSA).

During his November 2006 hearing, the veteran contended that 
his skin condition had become worse and that his private 
physician had recently changed his medication.  The Board 
notes that the most recent VA examination for the veteran's 
urticaria was conducted in April 2005, and the examining 
nurse practitioner then did not have access to the claims 
file.  At the hearing, the veteran's service representative 
requested a remand for a new VA examination.  

Given the allegations of worsening disability, the veteran 
must be afforded a new examination to obtain pertinent 
medical information as to the severity of his chronic 
urticaria.  See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), the Court stated: 
"[F]ulfillment of the statutory duty to assist here includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."

The Board finds that an attempt should be made to obtain 
records of the veteran's private treatment in 2006 for his 
skin disorder, if the veteran provides a release form and the 
appropriate dates of treatments.  Those records, if 
associated with the claims file, might assist VA in 
determining with more precision whether the veteran's 
service-connected skin disorder has gotten worse.  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
was receiving disability benefits from the SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998).  In Tetro v. Gober, 14 Vet. App. 110 (2000), 
the Court held that VA has the duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists.  This would include a 
decision from the SSA.  See Tetro, supra.  

A May 2006 note in the claims file signed by the veteran 
discloses he was receiving Supplemental Security Income (SSI) 
disability payments, apparently for another disorder.  The 
exact nature of any disability SSA recognized to award the 
SSI payments is unclear.  As this matter is on remand, the 
Board finds that the RO should attempt to obtain the 
veteran's SSA file though in the final analysis those medical 
records may not prove useful to resolving this claim.

Finally, while this matter has been undergoing development, 
additional guidance has been provided by the Court concerning 
notice and development provisions.  See Dingess and Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In view of that 
guidance, additional notice will be provided.




Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should provide the veteran with 
VA Form 21-4142 (Authorization and Consent 
to Release Information) so that his 
private medical records from 2006, to 
which he referred in his Board hearing 
testimony in November 2006, can be 
requested on his behalf.  Any available 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.  If records are not obtained, 
documentation of the attempts to obtain 
the records should be evidenced.  

3.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's SSI application, the 
administrative decision, and all medical 
records considered in his claim for 
disability benefits (and any subsequent 
disability determination evaluations).

4.  After any additional evidence has been 
obtained, the RO should schedule the 
veteran with an appropriate physician to 
undergo a VA dermatological examination to 
determine the current severity of his 
service-connected skin disorder.  The 
claims folder must be made available to 
the examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim for a rating in excess 
of 10 percent for chronic urticaria.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the March 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


